LATIMER, Justice.
The appeal is from judgments in favor of the Administrator of the estates of George W. Paul for $20,000 and of his young son, George Robert Paul, for $2,000 for their respective deaths, and in favor of the guardian of William Edward Paul,' another son, for $3,000 for personal injuries, all of which were suffered when a truck in which they were riding was struck by a train on a public crossing near Coral Ridge, about ten miles south of Louisville. The cases were tried together as one.
We first heard of the case in a petition in this Court for a writ prohibiting the trial judge from certifying and approving, or rather recertifying and again approving, a bill of exceptions. It is charged in that petition that the original certification and order filing the bill are void because there was no such document in existence at the time, the official stenographer and the court having merely signed the certificate and order filing the same in anticipation of the record being made; that the court had overruled the plaintiff’s motion to c.ancel and vacate the order and purposed to execute a recertification and make another order filing the bill after the time allowed *789for doing so had expired. The petition sought to prohibit that future action. A temporary writ issued. While that case in this Court was being developed, the record for the appeal with the bill of exceptions bearing the original certificate was filed. The appellees have filed (1) a motion to strike the bill because the court was without jurisdiction to file it since it was not tendered within the time allowed by the Code and previous orders of the court, and (2) another motion to consolidate the cases, the obvious purpose being to have this Court consider the evidence taken in the prohibition case in support of the motion to strike the bill of exceptions. The .appellant objects to both motions. If that evidence be not considered, then the motion to strike must be overruled, for on its face the record is regular in respect of the existence of the transcript at the time and the timely certification, approval and filing. The presumption of regularity must prevail. Avery v. Davenport, 300 Ky. 865, 190 S.W.2d 663. Verity is imported to •such a degree that the certification can be •questioned only for fraud or mistake. However, in its finality it would be a most ridiculous position to presume regularity here when we know, through the procedure before us to obtain the writ of prohibition, that the bill of exceptions was not in existence at the time of the approval and filing ■of the certification, a fact which is not and •cannot be denied.
We have no specific rule with •reference to consolidating cases or hearing •them together, but it is often done. Rule .1.230 deals with records or prior appeals 01 •other records already filed in this Court •when made part of the record in another cause in the circuit court but not copied into the transcript of that other case. Paducah and Illinois R. Co. v. Albritton, 174 Ky. 270, 191 S.W. 879. But we take it to be an inherent power to consider together pending cases which have grown out of ■the same cause and are between the same parties where the ends of justice in the .administration of the law demand it. It was written long ago in National Bank of Monticello v. Bryant, 13 Bush 419, 76 Ky. 419:
“This and every other court will take judicial-notice of its own records as far as they pertain to the case in hand, but will not take notice in deciding one case of what may be contained in the record of another and distinct case, unless it be brought to the attention of the court by being made a part of the record of the case under consideration.”
See also Maynard v. Allen, 276 Ky. 485, 124 S.W.2d 765. It is true, the prohibition case is against the trial judge, who filed no response whatsoever. But, it will be noted that this appellant intervened as the real party' in interest and became the sole re^ spondent. To decline to consider that record in connection with the motion to strike the bill of exceptions would be to let an extreme technicality of practice prevail over the practical, and but cause the parties to retake the evidence, for we would be impelled to authorize that it be done in support of the motion to strike the bill' of exceptions! The reception of evidence aliunde in support of such a motion where the official certification of a circuit clerk is challenged upon the ground of fraud of the party benefited or mistake on the part of the officer, KRS 61.060, has been recognized. Bingham v. Anderson, 199 Ky. 680, 251 S.W. 973. That is the real basis of the motion to strike the bill, though there is no suggestion of fraud or wrong doing on the part of the defendant in the case. It is only a technical fraud. The contention is, in reality, that through the failure of the official stenographer, who' it is argued was the agent for the attorney for the defendant in this transaction, and the trial court to follow the procedural law as laid down in the Civil Code of Practice, the court was led into the mistake of attaching a certificate of approval and entering an order filing a nonexistent bill of exceptions. We are of the opinion, therefore, that it is right and proper that we hear or consider the cases together and accept the record of what transpired in considering the motion to strike the bill of exceptions.
The facts are not in dispute. By an order of extensión the Railroad Company was given 120 days in which to prepare its bill *790of exceptions. It is claimed that the official reporter had a great deal to do in the intervening period, during which the court was in summer vacation. The record shows, however, that the reporter left the latter part of June for his summer home in Michigan and did not return until the middle of September. Attorney for defendant below insists that he was diligent and very persistent in his effort to see that the record was prepared, and that the reporter continued to assure -him the record would be filed in due time, which in fact is an acknowledgement that he knew it was his responsibility to see that bill of exceptions was filed in time. The reporter had transcribed a portion of the record, when he learned that the time for filing was nearly up, which would be on September 29th. He then prepared his certificate of accuracy and completeness of the record and another reciting the approval of the judge and a draft of the order filing it. The reporter signed his certificate and presented the paper to Judge Field, telling him what it was and asking him to sign it. Without comment, the Judge, who is blind and has been for several years, though continuing his long and eminent service on the bench, signed it. At that time the certificates were not attached to the incomplete transcript and it was not presented to the court. A deputy clerk of the court stamped the paper as filed. It is as follows :
“Came the defendant, by counsel and tendered to the Court its Bill of Exceptions, and Transcript of Testimony and Carbon Copy thereof, and moved the Court for an order filing same.
“The Court having duly examined, certified and approved same, and the Hon. Wm. H. Field, Judge of this Branch and Division having signed said Bill of Exceptions Transcript of Testimony and Carbon Copy thereof, it is now ordered -by the Court that same be and is hereby ordered filed and made a part of the record this action without being spread at large on the order book of this Court.”
This was entered three days before the expiration-of the time for filing the document. The■ court signed' the. order book the next day. None of the attorneys in the case was present or had any knowledge of any of these things.
An entry was made in regular course on the rule docket showing that the bill of exceptions had been “signed and certified and filed as of September 26, 1949.” The attorney for the defendant claims that he relied upon this official record and its verity, and but for that order, he would have, as he testified, protected his client and himself by preparing a bystanders bill and tendering it in time. Section 337, Civil Code of Practice; Helm v. Hoke Co., 173 Ky. 525, 191 S.W. 269. As a matter of fact, it was not until after this Court had issued the temporary writ of prohibition above mentioned, which was on October 24th, that the reporter completed the transcript and bill of exceptions. On November 3rd he affixed the two pages containing his own and the Judge’s certification and approval previously signed, placed the whole within the manuscript covers which had been previously stamped as having been filed in open court on September 26th. Meanwhile, on October 21st, the plaintiffs had moved the court to vacate the order of September 26th on the grounds appearing herein, and that was overruled. This is alleged and admitted in the writ of prohibition case but the record in the case on appeal contains no reference to such action and there is no such motion or order in either record. The plaintiffs immediately resorted to this Court for the writ of prohibition. The record for the appeal was filed in this Court on November 15th.
The reporter testified he was not positive but was of the impression that he did not disclose to the Judge that the record was-not complete -or that he was signing a paper not attached to it. Judge Field testified', that he didn’t think he knew that fact, but added, “I will say that I don’t think that: wo'uld have made much difference had I known it. I don’t recall that I did know it was just a skeleton.” He stated that his-official reporter' had been very busy in recent years; that no doubt he had signed' skeleton bills; and,that there had never before been any objection or .difficulty arising-from the practice. Furthermore, in relation. *791to overruling the motion to vacate the order filing the bill, he stated:
“Here was a large verdict against the Louisville & Nashville Railroad Company. They had prayed an appeal to the Court of Appeals, which ' had been granted. They had been given, I believe, the full time— one hundred and twenty days — to prepare a bill of exceptions and perfect the 'appeal. I had never had any objection in any similar matter, and as far as I know, I had never thought about it. If I had known definitely at the time this was presented to me that it was a skeleton and that we were within a few days of the time limit, I think I would have followed my general practice and philosophy and signed it anyhow, and, as we are doing, I would have left the Court of Appeals to face the problem.”
Thus, we are presented with the case where it must be said as a matter of fact that the Judge, because of his infirmity, unknowingly approved and ordered the filing of a nonexistent bill of exceptions. We have a remarkable parallel and coincidence in Helm v. Hoke Co., supra, 173 Ky. 525, 191 S.W. 269, decided thirty-five years ago. The same Judge Field had presided at a trial and the father and partner of the present official reporter, Emory Graham, had reported it. Within the time allowed for filing a bill of exceptions, an order was entered reciting that the transcript of evidence was filed with and made a part of a bill, when, as a matter of fact, the transcript had not been made because of the fatal illness of the reporter. After his death, the losing party obtained an order of the court permitting him to file certain affidavits and depositions in lieu of the stenographer’s transcript of evidence. This Court was impelled to strike the substituted documents. There too was a skeleton bill of exceptions with an essential part nonexistent, except in the form of stenographic notes. There is a difference, however, in that in the Helm case the transcript was never in fact made while here we have incorporated the after-wardly prepared transcript, which was referred to in the premature approval and order filing it. In Noel v. Noel, 310 Ky. 864, 223 S.W.2d 93, the reporter informed the attorney long in advance that it was unlikely he would complete the record in time, yet the attorney did nothing to protect his client; thus that case is distinguishable.
Appellee submits that the appellant may not escape the consequences, for its attorney delegated to the reporter the duty of preparing the bill and filing the same, and is bound by the reporter’s knowledge and act, which squares this case with the Helm case. True, the official court reporter is a statutory officer of the court, subject to the control and discretion of the judge. KRS 28.410 et seq. Sebree v. Rogers, 102 S.W. 841, 31 Ky.Law Rep. 476; Marks v. Graham, 2 Ky.Law Rep. 222, 11 Ky.Opin. 27; Walker v. Burgevin, Judge, 220 Ky. 690, 295 S.W. 997; Livingston County v. Crossland, 229 Ky. 733, 17 S.W.2d 1018. In the performance of the duties imposed upon the reporter by law, the character of the office is no different from that of the clerk or other recognized officer of the court, and a party has the right to rely upon the proper performance of those duties. Sebree v. Rogers, supra, 102 S.W. 841, 31 Ky.Law Rep. 476. The stenographer takes notes of the evidence and transcribes them under order of the court. The statute provides that “the original shall be filed among the papers to be used in making up the bill of exceptions to the Court of Appeals,” the carbon duplicate being filed with papers to remain in the office of the clerk of the circuit court as a public record. KRS 28.430, 28.470. The Civil Code of Practice, Section 337, declares that no particular form of bill of exceptions is required, but it seems to be contemplated that the attorney for the litigant shall prepare the bill of which the stenographer’s transcript will be made a part. Section 334. It seems to be a common, though irregular custom, in the Jefferson Circuit Court — -different from the practice followed in every other court in the state — for' the attorneys not to prepare a separate bill but to have the stenographer include in his transcript the instructions, argument of counsel, and other matters not within the official duty or responsibility of the stenographer to record. However, when that is done, and the transcript has been approved by the trial judge, it may be used as a bill of exceptions, Rybolt v. *792Futrell, 296 Ky. 158, 176 S.W.2d 269. The loose and lazy practice is made worse by the further long-prevailing custom, at least in this branch of the circuit court of Jefferson County, as is shown in this record, of having the official stenographer file the same, sometimes without submission to the attorneys, and having the order entered. In other words, he practices law for the attorney. This is wholly outside the official duties of the stenographer.
It cannot be said that it is the judge’s duty to see that a bill of exceptions is filed, nor is it the duty of his official reporter. The Court granted appellant 120 days within which to file the bill of exceptions. This extension of time was granted appellant, not to the official reporter for transcription of his notes. Under the Civil Code of Practice it was the appellant’s duty, if the appeal was prosecuted, to file the bill of exceptions, and within the prescribed time. We have held in numerous cases that where a party chooses the Postal Department to transmit appeals to the Court and through delay in the mails same is not filed within time, the appeal must be dismissed because the party merely made the Postal Department its agent; consequently, the delay occasioned by the Postal Department was the delay of appellant. Here the duty was imposed upon the party timely to file its bill of exceptions. Instead of so doing, it chose to adopt the method of having the entire record transcribed, which it proposed to use as a bill of exceptions. It must be borne in mind that the subject of discussion, here is the bill of exceptions. Attorney for appellant states that had he known the true condition he would have prepared a bystanders bill, an admitted recognition of responsibility of preparing the bill and seeing that same is filed within the prescribed time. By its action here, it constituted the reporter its agent for the filing of the bill of exceptions, as much so as the Postal Department be-cc .lies the agent of the party in transmitting a record to the office of the Clerk of the Court of Appeals.
Appellant insists that the court must give due regard for its unquestioned good faith reliance upon the verity of the judicial record that the bill was in fact approved and filed, else the' stability of such records upon which "the rights of property and the safety of society rests”, Staverson v. Kentucky Utilities Co., 216 Ky. 309, 287 S.W. 890, will be destroyed. It cites us to the many cases in Annotations in L.R.A. 1917C, page 1193, under the caption, “Reliance upon clerk or judge for information as to time of trial or hearing as ground for relief from judgment” and in 164 A.L.R. 537, under the title “Misinformation by judge or clerk of court as to status of case of time of trial or hearing as relief from judgment.” What appellant says would be true were it the official duty of the court reporter to prepare and file bills of exception. The above cited cases, as the titles of the compilations indicate, deal with the right of a litigant to have a new trial. Many of the recited acts or omissions would undoubtedly come within grounds laid down in Sections 340 or 518 of our Civil Code of Practice. See McCall v. Hitchcock, 9 Bush. 66, 72 Ky. 66. But this is not a proceeding for a new trial. We are dealing here with judicial procedure.
We do not regard this as an attack upon the order, but upon what the order recites was filed. The court did not and could not approve any bill of exceptions, for there was none in existence. Suppose the appeal had been filed the next day with the Clerk of this Court. Obviously, there would have been nothing to go along with it. Let us look at it from another angle. Suppose appellee, pursuant to Civil Code of Practice,. § 741, and under the authority of Lamar et al., on Petition, 229 Ky. 258, 16 S.W.2d 1045, in order to hasten the trial of the appeal taken by his adversary, had filed an authenticated copy of the record in the Clerk’s Office of the Court of Appeals at any time after the expiration of the 120 days, which was September 29th, and before November 3rd, which was the day the transcript of record-and bill of exceptions was actually incorporated in the record. What would we have before us ? We would have the certification but no bill of exceptions. Certainly, this Court would not permit the appellant to “wheelbarrow” into this Court a record which was not in existence at the time the appeal was filed. The mere fact *793that appellant, or the reporter of the court, “wheelbarrowed” same into the record after the court below had lost jurisdiction of the case does not change the situation. The fact remains that the bill of exceptions was not filed. The responsibility to see that same was done rested on none other than appellant. So, it must be said that what is now brought here is not an approved bill. The trial court and its attaches were without jurisdiction to file the transcript subsequently prepared after the expiration of the 120 days allowed. KRS 451.150; Nicholas v. Hook, 289 Ky. 406, 158 S.W.2d 971.
We call attention to Knecht v. Louisville Home Telephone Co., 121 Ky. 492, 89 S.W. 508. A formal bill of exceptions was but a skeleton. It read: “The plaintiff offered the following testimony: (Said testimony will be found in the stenographer’s transcript of testimony.)” The defendant’s testimony was included by a similar reference The bill was timely approved by the court, and it was filed by an order. Several months later the court, upon motion, filed the stenographer’s transcript. This Court sustained a motion to strike the transcript upon the ground that it had not been made a part of the record by an order entered while the court had jurisdiction of the case. It was written:
“The usual practice is to file the stenographer’s transcript of the evidence with the bill of exceptions, and in the bill of exceptions to simply refer to the transcript as containing a statement of the testimony of the witnesses and the exceptions to the testimony. But it cannot be tolerated that a bill of exceptions may be filed within the time allowed which contains no part of the evidence given on the trial, and that then at a subsequent term, when the court has lost jurisdiction over the case, a transcript of the evidence may be filed and made part of the record. The purpose of the provision of the Code is to require bills of exceptions to be made up promptly while the facts are fresh in the minds of the court and the parties concetned, so that they may be made up correctly. If the practice were allowed which was followed in this case, the purpose of the statute would be entirely defeated, and there would be no limit to the time for filing a bill of exceptions. Such a practice would be attended with grave evils which it was the plain purpose of the statute to prevent.”
The full credence given to the certification and approval by the trial judge of the bill of exceptions rests upon the presumption that he knows what it contains and sanctions it as a true and correct statement of the evidence heard, rulings made, instructions given and other things that occurred during the course of the trial. The same is true as to the acceptance of the date endorsed on the record as that upon which the document was approved. When it is shown that the record is not correct and not true and that a document has been approved as complete and filed in court, when, as a matter of fact, part of it was not in existence at the time, (other than as stenographic notes, readable only by the stenographer) it is the duty of this Court to reject such “wheelbarrowed” record. We, therefore, sustain the motion to strike the bill of exceptions from the record.
After the appeal had been perfected and the record in the hands of this Court, appellant obtained a nunc 'pro 'tunc order of the court below, attempting to have incorporated in this record the instructions as given there, thus indirectly endeavoring to make the same a part of the bill of exceptions, all at a time when the court below had lost jurisdiction of the case, except in a very limited way and at a time when there was pending against the court below a writ of prohibition prohibiting the filing of an after prepared bill of exceptions. As stated in 3 Am.Jur., Appeal and Error, Section 528: “The general rule is universally recognized that a duly perfected appeal or writ of error divests the trial court of further jurisdiction of the cause in which the appeal has been taken.” See also Commonwealth v. Stearns Lumber Co., 102 S.W. 836, 31 Ky.Law Rep. 439; and Ohio River. Contract Co. v. Gordon, Judge, 172 Ky. 404, 189 S.W. 451. It has been consistently held that instructions cannot be reviewed by us unless they are identified by or made a part of the bill o.f exceptions.' Where instructions are not so *794identified by or made a part of the bill of exceptions there remains to this Court only a determination as to the sufficiency of the pleadings to support the verdict. See Gardner et al. v. Alexander, et al., 159 Ky. 713, 169 S.W. 466, and the cases cited therein; A. Downs & Bro. et al. v. Firemen’s Ins. Co. of Newark, N. J., 206 Ky. 316, 267 S.W. 153.
This leaves only the question as to the legal sufficiency of the pleadings to support the verdict and judgment, concerning which there is no doubt.
The judgment is affirmed.